Citation Nr: 1628661	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  14-26 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for hearing loss.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for tinnitus.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for right hip condition.

5.  Whether new and material evidence has been submitted to reopen the claim for service connection for a low back condition.

6.  Entitlement to service connection for alcohol abuse.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for heart attack.

9.  Entitlement to a compensable rating for scars status post bilateral orchiopexy.

10.  Entitlement to service connection for acid reflux, to include as secondary to PTSD.

11.  Entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, esq.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to September 1991, from June 1992 to April 1993, and from August 1996 to October 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2011, March 2014, and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The September 2011 rating decision denied the Veteran's claim to reopen the issue of service connection for a low back condition.

The March 2014 rating decision denied service connection for posttraumatic stress disorder (PTSD), alcohol abuse, personality disorder, erectile dysfunction, and acid reflux and denied the Veteran's claims to reopen the issues of service connection for hearing loss, tinnitus, and right hip condition.

The November 2015 rating decision denied granted an increased rating for scars, status post bilateral orchiopexy and denied service connection for heart attack. 

The scope of a claim for a mental health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Thus, the Board has recharacterized the issue on appeal to encompass all currently diagnosed acquired psychiatric disorders, including but not limited to PTSD.

The issue of entitlement to service connection for a sleep disorder/sleep apnea has been raised by the record, specifically the June 2013 claim, but has not been adjudicated by Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of a compensable rating for scars status post bilateral orchiopexy and service connection for heart attack, acid reflux, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 1998 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.

2.  The evidence received since the September 1998 rating decision relates to an unestablished fact that may provide a reasonable possibility of substantiating the claims of service connection for bilateral hearing loss and tinnitus.

3.  In an unappealed September 1994 rating decision, the RO denied service connection for a right hip condition and PTSD.  

4.  The evidence received since the September 1994 rating decision relates to an unestablished fact that may provide a reasonable possibility of substantiating the claim of service connection for PTSD.

5.  The evidence received since the September 1994 rating decision does not relate to an unestablished fact that may provide a reasonable possibility of substantiating the claim of service connection for a right hip disability.

6.  In a June 2007 decision the Board denied service connection for a low back condition.  

7.  The evidence received since the June 2007 Board rating decision does not relate to an unestablished fact that may provide a reasonable possibility of substantiating the claim of service connection for a low back disability.

8.  The Veteran's alcohol abuse is not a secondary result of an organic disease or disability.

9.  The Veteran does not have an acquired psychiatric disorder, to include PTSD, that is etiologically related to his active service.



CONCLUSIONS OF LAW

1.  The September 1998 rating decision, that denied service connection for bilateral hearing loss and tinnitus, is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence has been received with respect to the claims of entitlement to service connection for bilateral hearing loss and tinnitus; the criteria for reopening are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The September 1994 rating decision, that denied service connection for a right hip condition and PTSD, is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  New and material evidence has been received with respect to the claim of service connection for PTSD; the criteria for reopening are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  New and material evidence has not been received with respect to the claim of service connection for right hip condition; the criteria for reopening are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The June 2007 Board decision that denied service connection for a low back condition is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).  

7.  New and material evidence has not been received with respect to the claim of service connection for low back condition; the criteria for reopening are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

8.  The criteria for service connection for alcohol abuse have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(c), 3.304 (2015).

9.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in July 2011 and July 2013.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided a psychiatric examination in February 2014.  As discussed below, this examination is adequate.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  New and Material Evidence - 

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.


II.A.  New and Material Evidence Bilateral Hearing Loss and Tinnitus

The Veteran was originally denied service connection for bilateral hearing loss and tinnitus in a September 1998 rating decision.  At that time, these claims were denied based on a finding that they were not well-grounded.  The Veteran did not appeal this rating decision or submit additional material evidence within one year of its issuance.  Thus, the September 1998 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

The Veteran filed the current claim to reopen in June 2013.

The evidence received since the September 1998 denial consists of additional VA treatment records and the Veteran's lay statements.  In his lay statements, the Veteran has alleged that he has had constant buzzing and ringing in his ears since servicing in the military school of infantry in 1996.  This evidence relates to an unestablished fact that may provide a reasonable possibility of substantiating the tinnitus claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for tinnitus have been met.  Given the close relationship between bilateral hearing loss and tinnitus, the Board finds that the evidence is also sufficient to reopen the hearing loss claim.


II.B.  New and Material Evidence - PTSD

The Veteran was originally denied service connection for PTSD (originally claimed as nerves and anxiety) in a September 1994 rating decision.  That decision denied service connection noting that the Veteran's diagnosis of PTSD was associated with non-military stressors including childhood abuse and experiences while working for the fire department.  See July 1993 VA examination, September 1994 rating decision.  The Veteran's March 1995 notice of disagreement did not include this issue.  The Veteran did not appeal this rating decision or submit additional material evidence within one year of its issuance.  Thus, the September 1994 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond, 659 F.3d 1362, 1367-68; 38 C.F.R. § 3.156(b).

The Veteran filed the current claim to reopen in June 2013.

The evidence received since the September 1994 denial consists of service treatment records for his last period of service from August 1996 to October 1997, additional VA treatment records, the Veteran's lay statements, and a February 2014 VA examination.  In his statements, the Veteran has alleged additional in-service stressors and in an April 2014 VA treatment record, the Veteran's PTSD was associated with one of these in-service stressors.  Thus, the additional evidence relates to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. 110.  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for PTSD condition have been met.


II.C.  New and Material Evidence - Right Hip Condition

The Veteran was originally denied service connection for a right hip condition in a September 1994 rating decision.  That decision noted that a chronic hip disability had not been demonstrated.  The Veteran filed a notice of disagreement with this rating decision in March 1995.  The RO issued an April 1996 statement of the case, but the Veteran did not perfect his appeal by submitting a timely substantive appeal.  Thus, the September 1994 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond, 659 F.3d 1362, 1367-68; 38 C.F.R. § 3.156(b).

The Veteran filed the current claim to reopen in June 2013.

The evidence received since the September 1994 denial consists of service treatment records for his last period of service from August 1996 to October 1997, additional VA treatment records, and the Veteran's lay statements.  This evidence does not suggest that the Veteran has a chronic right hip condition that is related to his military service.  Thus, the additional evidence does not relate to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. 110.  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for a right hip condition have not been met.


II.D.  New and Material Evidence - Low Back Condition

The Veteran was last denied service connection for a low back condition in a June 2007 Board decision.  This decision found the Veteran's reports of on-going back pain to be less probative than the October 2004 VA examiner's opinion that degenerative joint disease of the lumbar spine was less likely than not attributable to the 1993 back sprain in service.  A Board decision is final as of the date stamped on its face.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran filed the current claim to reopen in April 2011.

The evidence received since the October 2004 denial consists of additional VA and private treatment records and resubmission of duplicative medical evidence that was considered in the prior decision.  The Veteran had reported that he received treatment at several other VA Medical Centers, but reports from each stated that a search of their records were negative for any treatment of the Veteran.  This evidence does not suggest that the Veteran's back condition was related to his military service, to include is documented in-service injury.  Thus, the additional evidence does not relate to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. 110.  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for low back condition have not been met.

  
III.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


III.A.  Service Connection  Alcohol Abuse

The Veteran is seeking service connection for alcohol abuse.

Substance abuse that is a secondary result of an organic disease or disability may be eligible for service connection.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3); see also Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001).  By contrast, primary substance abuse is not a disability that may be service connected.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.1(m).

The Veteran was diagnosed with alcohol dependence during service.  Additionally, the February 2014 VA examiner diagnosed the Veteran with alcohol dependence.  Nevertheless, this condition is not entitled to direct service connection.  See id.

The Veteran has not alleged and the record does not indicate that his alcohol abuse is secondary to any organic disease or disability.  As such, service connection is not available for alcohol abuse.   Therefore, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  


III.B  Service Connection - PTSD

The Veteran is seeking service connection for PTSD.  As the March 2014 rating decision addressed the issue of service connection on the merits, the Board may likewise proceed to consider this service connection claim on its merits. 

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f).

In conjunction with this claim, the Veteran underwent a VA examination in February 2014.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Moreover, it is highly probative.

Shortly before the appeals period, VA treatment records show a diagnosis of PTSD.  See April 2012 VA treatment record.  That record attributed the Veteran's PTSD to "multiple events including being held hostage by another soldier and having to wrestle knife from this soldier."  

The question then becomes whether there is credible supporting evidence that the claimed in-service stressor occurred.  With regard to this incident, the April 2012 treatment record notes the Veteran's description of having to wrestle the knife from this soldier.  In his October 2013 correspondence, the Veteran stated that he and his then-fiancée were at her friend's house when that friend's husband became intoxicated and violent.  The Veteran reported that he tried to calm the other man down for the sake of the two women and an infant also in the home.  His attempts were unsuccessful and this man grabbed a large kitchen knife from the knife block.  The Veteran said he took a half inch of blade to his rib but he hid his wound when the military police arrive to arrest the other man.  At the time of his February 2014 examination, the Veteran indicated that he had intervened in a domestic dispute between an intoxicated marine and that marine's wife.  He stated that he was talking to that marine's wife with his back to the marine when he heard something and turned around, accidentally getting cut on the knife that the other marine had drawn from the knife block.  The February 2014 description of backing up into a knife that he did not know had been drawn during a domestic argument is in sharp contrast to the April 2012 description wherein he was held hostage at knife point and had to wrestle the knife away from his captor causing him to fear for his life.  Moreover, the record does not contain any corroborating objective evidence of this incident that could verify its occurrence or clarify its details.  There is no record of treatment for a stab wound.

While there is no record of this incident, the Veteran's personnel records from September 1997 show an incident in which the Veteran himself became intoxicated and started walking towards his then-wife's house with a hunting knife with the intent to kill her but was stopped by a female friend, D.W., who talked him in to seeking help at the hospital.  It is unclear if this is the same woman who he married two years later as her surname is different.  Compare October 2013 Correspondence with September 1997 Personnel Record and February 1998 claim.  Treatment records from Walter Reed related to this incident also notes the Veteran's reports that his then-wife had threatened him with a knife during arguments.

As detailed in the 1993 separation proceedings, the Veteran's has a history of misremembering events with exaggerated heroism on his part.  During service, he was diagnosed with narcissistic personality traits manifested by an exaggerated sense of importance and sense of entitlement, lack of empathy, and, arrogance.  See September 1997 report from Walter Reed Army Medical Center Department of Psychiatry.  The record shows several examples of this tendency.  Specifically, in his rebuttal of the memorandum recommending his separation, the Veteran reported three incidents in which he went "above and beyond the call of duty... where compromise and possible loss of life was [imminent]."  The first was an incident in which a young child was hit by a car.  The Veteran described this incident as "A young child was hit by a car and left with no witnesses.  The young man needed immediate medical attention as internal injuries could've been fatal."  In a March 1993 letter, the Veteran's squad leader, A.H., stated that he was with the Veteran when they stopped to assist a little boy who had been hit by a car while riding his bicycle.  A.H. stated that the Veteran took charge of the situation and initiated a primary survey to identify injuries, discovering bruises and scratches, but no serious or life threatening injuries.  Two women had stopped to assist the child and had already called emergency services.  The Veteran's actions were sound basic first aid and psychological support for this shock up boy and prevented him from any unnecessary movements that could have caused further damage.

The second incident involved a pregnant soldier who was choking while leaving the dining hall.  The Veteran stated that he single-handedly rescued here and his quick reactions resulted in a healthy delivery of that soldier's baby later on.  There are no further details on this incident, such as this soldier's identity, or the nature of his actions.

The third incident, noted to have taken place the day after the date of the Veteran's rebuttal, involved a mother and her infant who had been broadsided in a hit and run.  The Veteran reported that the infant had multiple facial lacerations and that they were trapped in the car.  See March 1993 Rebuttal.  The Veteran also stated that his Provost Marshal had said he likely saved their lives because the snow was falling so hard that they would likely have been hit again.  See October 2013 Correspondence.  This is not what the Provost Marshal said in a 1993 letter of appreciation.  Instead, the Provost Marshal commended the Veteran on his provision of first aid to two people, including a one-year-old infant, who had been injured in a traffic accident.  This letter notes that after ensuring that there were no life threatening injuries, the Veteran assisted in traffic control.  While confirming that the Veteran had provided valuable assistance, this letter does not credit the Veteran with saving their lives.

The Veteran's assistance in all of these incidents is commendable and a valuable use of his knowledge as a medic.  However, the corroborating evidence describes less harrowing circumstances, suggesting that the Veteran is prone to a large degree of exaggeration when detailing his actions.

Based on the inconsistencies in the Veteran's description of the knife incident, the lack of corroborating evidence, and his history of rather dramatic reports of heroism, the Board finds his report of this incident at the time of the April 2012 VA treatment record to be not credible.  As this formed the basis for his PTSD diagnosis at that time, the probative value of that diagnoses is significantly diminished.

In addition to the stressor described in the April 2012 record and his reports of heroism addressed at the time of his separation in 1993, the February 2014 VA examiner also considered the Veteran's reports of treating burn victims who did not require hospitalization, being shot by looters while deployed to assist in the aftermath of Hurricane Andrew, and military sexual trauma during boot camp.  The Veteran is competent to provide details of these incidents.  The question then becomes whether these accounts are deemed credible.

The Board notes that at the time of his initial service connection claim, the Veteran was diagnosed with PTSD associated with non-military stressors including childhood abuse and experiences while working for the fire department.  See July 1993 VA examination, September 1994 rating decision.  At that time, he did not report any in-service stressor.  While the record does not indicate when the alleged incident with the knife occurred, specifically whether it occurred during his last period of active duty service that occurred after the September 1994 rating decision, these additional stressors are noted to have occurred prior to that rating decision.  Moreover, at the time of that examination, these incidents would have been a very recent memory.  As such, the absence of any reference to these events at the time of his July 1993 examination is probative and will be considered in assessing the Veteran's credibility.

With regard to the Veteran's claim that during his service providing relief from Hurricane Andrew, he stated that he "witnessed some of the most horrific burn injuries a person could sustain without need for a hospital" and indicated that he had photographs.  See October 2013 Correspondence.  There is no explanation for why these horrific burns did not require treatment at a hospital.  As noted by the February 2014 examiner, the horrific burns would require medical treatment above and beyond that which the Veteran as a medic would be capable of providing.  Thus, his assertion that these burn victims did not require additional medical attention undermines his characterization of these burns as horrific.  Likewise, his report of being shot at by looters during his deployment in Florida following Hurricane Andrew is not corroborated by any additional evidence of record.
Based on this, the absence of any reference to these incidents at the time of his prior examination, and the Veteran's history of exaggerated reports of heroism, the Board finds these reports not credible.

With regard to the Veteran's reported sexual assault, he reported that a fellow trainee assaulted and attempted forced oral sodomy on the Veteran in April 1991.  See October 2013 Correspondence.  In April 2014, after his claim was initially denied, the Veteran sought disciplinary action for this incident, but it was dismissed as the statute of limitations for this time of crime had expired.  In his October 2013 correspondence, the Veteran stated that he fought off the assault and others became aware of the noise and entered the shower area, causing his assailant to retreat to the squad bay.  After the Veteran finished his shower and reentered the squad bay, his assailant again attacked him, attempting to punch and beat the Veteran.  The February 2014 examiner noted that the Veteran's account of that incident at the time of his examination described a fight during which the Veteran easily prevailed.  He did not express any concerns about subsequent altercations and no changes in the Veteran's behavior were noted as a result of this incident.  According to the Veteran, this incident resulted in the documented traumatic left eye injury in April 1991.  His service treatment record related to that injury states that the Veteran was "accidentally hit by someone's knee."  The Veteran's account includes successfully fending off his would-be attacker in front of witnesses, including his drill sergeant.  In this context, his alleged refusal to report the actual source of his eye injury is illogical.  Additionally, the February 2014 VA examiner noted that the Veteran lacked any subsequent fears of communal showers.  Based on the above, the Veteran's categorization of the incident as a sexual assault is questionable.  Nevertheless, any personal assault whether sexual or otherwise may result in PTSD.  As such, this incident was considered by the February 2014 VA examiner.

The February 2014 VA examiner specifically found that the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM) criteria for PTSD, noting that the Veteran lacked any emotional reactivity to his description of the claimed traumatic events, that diagnoses of antisocial personality disorder and alcohol dependence were accurate and ongoing, and that he had significant concerns of deception and credibility.  As a result, this examiner found that the Veteran's symptoms were more accurately attributable to the diagnoses of alcohol dependence and antisocial personality disorder and not to any other diagnoses.  As explained above, the Board also finds the Veteran's accounts are not credible.  Thus, the Board finds this examination to be highly probative.  Moreover, the probative value of the February 2014 VA examination greatly outweighs that of the April 2012 diagnosis due to the latter's reliance on a discredited stressor.  Therefore, service connection for PTSD is not warranted.

Even though service connection is not warranted for PTSD, the Board must still consider whether service connection is warranted for any other acquired psychiatric condition.  See Clemons, 23 Vet. App. 4-6.  

"To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This current disability requirement can be established by showing that the Veteran had the claimed disability either at the time a claim for VA disability compensation was filed or at some time during the pendency of that claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

During the pendency of this appeal, the Veteran was diagnosed with antisocial personality disorder.  See February 2014 VA examination.  Personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Thus, this diagnosis cannot satisfy the current disability requirement.

During the appeals period, a December 2013 VA emergency department record notes that the Veteran was taking sertraline for his diagnoses of depression/anxiety.  Thus the current disability requirement is met with regard to these conditions.

Turning to the question of an in-service onset or injury, the Board notes that the Veteran was diagnosed with alcohol dependence and personality disorder during service.  Again, these conditions cannot form the basis of service connection for the reasons discussed above.  The Veteran underwent education counseling in June 1992 and the counseling notes that he was depressed.  See DA Form 669.  There is no further description of this encounter and no diagnosis in his service treatment records that corresponds to this symptom.  The record does not contain a diagnosis of depression, anxiety, or any other psychiatric disorder.  Furthermore, as explained above, the Board does not find the Veteran's descriptions of his claimed in-service stressors to be credible.  Nevertheless, the documentation of an eye injury in April 1991 suggests some type of incident.  Thus, this incident was considered by the February 2014 VA examiner.

The remaining question is a causal relationship exists between the Veteran's current anxiety or depression and the incidents during service.  As noted above, the February 2014 VA examiner considered the DSM criteria and specifically found that all of the Veteran's symptoms were easily subsumed under the diagnoses of antisocial personality disorder and alcohol dependence and that these conditions were not caused or aggravated by the Veteran's military service.  The record does not contain a positive medical nexus opinion relating any other diagnoses to the Veteran's active duty military service.

The Veteran himself has argued that he has an acquired psychiatric disability related to his active duty service.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In this case, the symptoms the Veteran has described have been attributed largely to a personality disorder, which cannot be service connected because it is not a disability for VA purposes, and alcohol abuse, which can only be service connected if secondary to another disability.  The record also contains a diagnosis of depression and anxiety.  Although the Veteran worked as a medic, the record does not show that he had the requisite psychiatric training to differentiate symptoms attributable to a psychiatric disability from those attributable to a personality disorder or alcohol abuse.  Thus, the Veteran is not competent to provide a diagnosis or etiological opinion in this case.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for bilateral hearing loss is reopened; to that extent the appeal is granted.

New and material evidence having been received; the claim of entitlement to service connection for tinnitus is reopened; to that extent the appeal is granted.

New and material evidence having been received; the claim of entitlement to service connection for PTSD is reopened; to that extent the appeal is granted.

New and material evidence having not been received; the claim of entitlement to service connection for right hip condition is not reopened; the appeal is denied.

New and material evidence having not been received; the claim of entitlement to service connection for low back condition is not reopened; the appeal is denied.

Entitlement to service connection for alcohol abuse is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.


REMAND

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: there must be a decision by the agency of original jurisdiction (AOJ), the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The November 2015 rating decision denied granted an increased rating for scars, status post bilateral orchiopexy, and denied service connection for heart attack.  The Veteran's notice of disagreement was received in December 2015.  Thus far, not statement of the case has been issued on these issues.  Therefore, a remand for this action is necessary.  See 38 C.F.R. § 19.9(c) (2015).  

The Veteran's claim of service connection for acid reflux, to include as secondary to PTSD, has been denied because he is not service connected for PTSD.  Nevertheless, service connection could be warranted for acid reflux on a direct basis.  VA treatment records show a history of gastroesophageal reflux disease (GERD).  See e.g., February 2012 VA treatment records.  Likewise, in his September 1997 Report of Medical history, the Veteran complained of frequent indigestion that he described as epigastric burning and distension.  This is sufficient to trigger VA's duty to provide an examination.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, the Veteran's claims of service connection for bilateral hearing loss and tinnitus have been reopened.  Once claims are reopened, VA's duty to assist attaches, including a duty to provide relevant VA examinations.  As such, an audiological examination is necessary to determine the nature and etiology of any current bilateral hearing loss or tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative a Statement of the Case (SOC) addressing the issues of an increased rating for scars, status post bilateral orchiopexy, and service connection for heart attack.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of either or both of these issues to the Board.  Only if a timely substantive appeal is filed, these issues should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures.

2.  Schedule the Veteran for a VA epigastric examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner is asked to address the following:

a.  Does the Veteran currently have acid reflux or any other epigastric condition?

b.  If so, is it at least as likely as not (50 percent probability or greater) that this current condition had onset during the Veteran's active service or were caused by his active service, to include his September 1997 complaints of frequent indigestion?

The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

3.  Schedule the Veteran for a VA audiological examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner is asked to address the following:

a.  Does the Veteran currently have a bilateral hearing loss disability and/or tinnitus?

b.  If so, is it at least as likely as not (50 percent probability or greater) that his current bilateral hearing loss and/or tinnitus had onset during the Veteran's active service or were caused by his active service, to include noise exposure?

The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

4.  Ensure that the examination reports are in compliance with the directives of this Remand.  If the reports are not in compliance, take immediate corrective action.

5.  Then, readjudicate the claims of entitlement to service connection for bilateral hearing loss, tinnitus, and acid reflux.  If any of the benefits sought are not granted in full, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


